IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                    : No. 660
                                          :
REAPPOINTMENT TO THE CIVIL                : CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE                :




                                       ORDER


PER CURIAM


         AND NOW, this 1st day of May, 2017, Kristen M. Del Sole, Esquire, Allegheny

County, is hereby reappointed as a member of the Civil Procedural Rules Committee for

a term of three years, commencing July 1, 2017.